Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US PGPUB 20110234750) in view of Furukawa et al. (US PGPUB 20140301633).
[Claim 32]
Lai teaches a non-transitory computer-readable medium having stored contents that cause one or more computing devices (Paragraphs 95-97) to perform automated operations (Paragraphs 62) including at least:
generating, by the one or more computing devices, a panorama image (Paragraph 31) for a target location from a plurality of images acquired in a plurality of horizontal directions from the target location (Paragraphs 33, 54,71,72), including, as part of acquiring each image of the plurality of images:
and the angular measure of the field of view of the camera.  The MSU processor 68 may receive information regarding lens position from one or more sensors in the lens system 24.  From received lens position information, the MSU processor 68 may calculate the field of view and the center of perspective of the camera 20), and an orientation of the camera using data available from one or more associated hardware sensors freedom (Paragraph 33, 67, the camera 20 is moved, the MSU processor 68 receives data for determining displacement from the acceleration sensor 62 and rotation data from the angular rate sensor 64.  The MSU processor 68 determines a current orientation and position of the camera 20 using the received data.);
displaying the current view from the camera, and overlaying a visual indicator on the displayed current view that represents the image being acquired and is at a respective one of the horizontal directions for that image (Paragraph 68, figure 9, FIG. 9 illustrates a first example of current and target visual indications of position and orientation rendered on the image display 28.  A visual indication 200 shows a representation of a side view the camera, a Y axis, a Z axis, and a dot 202.  The dot 202 shows a current vertical position relative to a target vertical position.  The target vertical position is indicated by the intersection of the Y and Z axes.  The current vertical 
position dot 202 may be updated in real time.); and

		Lai fails to teach generating, by the one or more computing devices, multiple additional panorama images for multiple additional target locations in one or more additional rooms of the building, generating, by the one or more computing devices, a floor map of the building based at
least in part on visual data from the generated panorama image for the target location and from the generated additional panorama images for the additional target locations and providing, by the one or more computing devices, at least some of the generated floor map. However Furukawa teaches panoramic images 102, 104, and 106 and an exemplary three-dimensional model 108 according to an exemplary embodiment of the present disclosure.  Panoramic images 102, 104, and 106 can depict the interior of building or structure from a plurality of different 
floorplan 1000 according to an exemplary embodiment of the present disclosure (Paragraph 120). Floorplan 1000 can be extruded (i.e. extended vertically) to the vertical dimensions previously estimated.  For example, a three-dimensional mesh model can be made in the shape of floorplan 1000 extended to the previously estimated floor height and ceiling height (Paragraph 121). A plurality of panoramic images, such as, for example, panoramic images 102, 104, and 106 of FIG. 1, can be texture mapped onto the three-dimensional mesh model in order to create a photorealistic three-dimensional model (Paragraph 122).
		Therefore taking the combined teachings of Lai and Furukawa, it would be obvious to one skilled before the effective filing date of the invention to have been motivated to have panorama images for multiple additional target locations in one or more additional rooms of the building, generating, by the one or more computing devices, a floor map of the building based at
least in part on visual data from the generated panorama image for the target location and from
the generated additional panorama images for the additional target locations and providing, by the one or more computing devices, at least some of the generated floor map in order to determine a solution path that circumnavigates the core region and minimizes a cost formula, the cost formula providing an edge cost for each of a plurality of edges.  

Lai teaches wherein the determining of an orientation of the camera includes determining a current direction of the camera outward from the target location in the three-dimensional space that includes values for rotation for each of tilt, swivel and pivot to correspond to three degrees of freedom (Paragraph 33, 67, the camera 20 is moved, the MSU processor 68 receives data for determining displacement from the acceleration sensor 62 and rotation data from the angular rate sensor 64.  The MSU processor 68 determines a current orientation and position of the camera 20 using the received data.), and wherein the overlaying of each target direction visual indicator includes displaying that target direction visual indicator to visually represent a target orientation of that target direction visual indicator relative to the determined current direction of the camera (Paragraph 68, IG. 9 illustrates a first example of current and target visual indications of position and orientation rendered on the image display 28.  A visual indication 200 shows a representation of a side view the camera, a Y axis, a Z axis, and a dot 202.  The dot 202 shows a current vertical position relative to a target vertical position.  The target vertical position is indicated by the intersection of the Y and Z axes.  The current vertical position dot 202 may be updated in real time.  In addition, FIG. 9 shows a visual indication 204.  The visual indication 204 shows a representation of a side view the camera, a Z axis, a curve in the Y-Z plane, and a dot 202.  The visual indication 204 shows a current pitch orientation dot 206 relative to a target pitch orientation.  The target pitch orientation is indicated by the Z axis.  The current pitch orientation dot 206 may be updated in real time).
[Claim 34]
Lai teaches wherein the determining of the location of the camera includes using content of the current view from the camera to determine a current location of the camera in the three-
[Claim 35]
Lai teaches wherein the determining of the location of the camera includes using content of the current view from the camera to determine values of translation for each of three perpendicular axes of direction to correspond to three degrees of freedom (Paragraph 33 and 66, Paragraph 66, After capture of an image, the MSU processor 68 determines proper orientation and position of the camera 20 for capture of a next (second) image with respect to the location of a preceding (initial) image.  This determination may be based on parameters such as direction of rotation, amount of overlap between the adjacent images, and the angular measure of the field of view of the camera.), and wherein the overlaying of each target direction visual indicator includes displaying that target direction visual indicator to visually represent a target location of that target direction visual indicator relative to the determined location of the camera (Paragraphs 68-72, figures 9-12).
[Claim 36]
Lai teaches wherein overlaying of a visual indicator on the displayed current view includes determining a target position of that visual indicator relative to the determined position of the camera that has a location based in part on that displayed current view, and displaying that visual indicator in an area of the displayed current view to visually represent the determined target position (Paragraphs 68-72).

Lai teaches wherein determining of the position of the camera for a first image of the plurality of images is repeatedly performed to track a current position of the camera while the camera position changes (Paragraph 67), and wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to automatically perform the capturing of the first image without further intervention by any users based at least in part on determining that the current position of the camera matches the respective one of the plurality of horizontal directions for the first image (Paragraphs 71-72).
[Claim 38]
Lai teaches wherein determining of the position of the camera for a first image of the plurality of images is repeatedly performed to track a current position of the camera while the camera position changes and the displaying and overlaying is performed repeatedly based at least in part on the tracked current position to enable a user to visually determine if the current position of the camera matches the respective one of the plurality of horizontal directions for the first image, and wherein the capturing of the first image is performed in response to an instruction from the user (Paragraphs 73-74).
[Claim 39]
Lai teaches wherein acquiring of the plurality of images occurs during horizontal rotation of the camera at the target location, and wherein the determining and the displaying are performed in a substantially realtime manner with respect to the horizontal rotation of the camera (Paragraph 77, the MSU processor 68 may issue commands to the display controller 52 to render a visual indication of the current orientation and position in real time on the image display 28.  As many additional "next" images as may be needed may be captured in this Manner).

Lai teaches wherein the generating of the panorama image from the plurality of images includes forming the panorama image by combining the plurality of images based at least in part on overlap of content between images of the plurality (Paragraph 54).
Allowable Subject Matter
Claims 27-31 and 42-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “generating, by the mobile device, multiple additional panorama images for multiple additional target locations in additional rooms of the building; generating, by at least one computing device, linking information between at least some pairs of generated panorama images that includes determining a direction between the generated panorama images of the pair;
generating, by the at least one computing device, a floor map of the building by using the generated linking information and visual data from the generated panorama image for the target location and from the generated additional panorama images for the additional target locations”.
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696